EXHIBIT 10.1

BARNES &NOBLE.COM

DIGITAL PRODUCTS DEVICE DEVELOPMENT INCENTIVE

BONUS PLAN

 

 

LOGO [g400022g18k20.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   1.    Definition of Terms      2      

a.      Bonus Period

     2      

b.      Net Device Sales Bonus Pool

     2      

c.      Bonus Amount

     2      

d.      Code

     2      

e.      Company

     2      

f.       Eligible Employee

     3      

g.      Net Device Sales Revenue

     3      

h.      Plan

     3    2.    Payment of Bonus Amounts      3    3.    Offset For Obligations
To The Company      4    4.    Termination of Right to Bonus Amount for Breach
of Contractual Obligations      4    5.    No Trust Created      4    6.   
Bonus Amounts Payable Only from General Corporate Assets; Unsecured General
Creditor Status of Employee      4    7.    No Contract of Employment      5   
8.    Bonus Amounts Not Transferable      5    9.    Withholding      5    10.
   Amendment      5    11.    Not a Security      5    12.    Notice      5   
13.    Severability      5    14.    Administration      5    15.    Governing
Law      6    16.    Prior Agreements      6   

 

1



--------------------------------------------------------------------------------

BARNES & NOBLE.COM DIGITAL PRODUCTS DEVICE DEVELOPMENT

INCENTIVE BONUS PLAN

THIS PLAN is adopted effective May 2, 2010, by barnesandnoble.com llc (“Barnes &
Noble.com” or the “Company”), a wholly-owned subsidiary of Barnes & Noble, Inc.,
for the benefit of Eligible Employees (defined in Paragraph 1, below) selected
for participation;

The Company recognizes the valuable services performed for it by the Eligible
Employees and wishes to encourage continued employment; and

The Company wishes to provide the terms and conditions upon which the Company
shall pay Bonus Amounts to the Eligible Employees for each Bonus Period.

NOW, THEREFORE, the Company establishes the Plan as follows:

1. Definition of Terms. Certain words and phrases are defined when first used in
later Paragraphs of this Plan and, in addition, the following words and phrases
shall have the following respective meanings:

a. Bonus Period: For the year 2010, the Bonus Period shall be the fifteen
(15) month period beginning February 1, 2010 and ending on April 30, 2011, and
thereafter the Bonus Period shall be the twelve month period comprising a fiscal
year of the Company, ending on the Saturday closest to the last Saturday of
April (each a “Fiscal Year”). For example, Fiscal Year 2011 begins on May 1,
2010 and ends on April 30, 2011.

b. Net Device Sales Bonus Pool: A bonus pool of no more than One and Eight
Tenths Percent (1.80%) of Net Device Sales Revenue will be allocated by the
Compensation Committee of Barnes & Noble, Inc. for the purpose of establishing a
pool for use in awarding annual and/or one-time bonuses to Eligible Employees
for a Bonus Period.

c. Bonus Amount: The amount awarded to an Eligible Employee under the Plan, if
any, that the Company determines, in its sole discretion, to award to an
Eligible Employee as a bonus with respect to a Bonus Period. The Bonus Amount
awards shall come from the Net Device Sales Bonus Pool and the amounts of all
Bonus Award shall be determined by the Chief Executive Officer of Barnes &
Noble, Inc., the Chief Financial Officer, Barnes & Noble, Inc., the President,
B&N Digital Products, and the Vice President Human Resources of Barnes &
Noble.com (the “Award Committee”). The Award Committee shall act on behalf of
the Company and may determine and distribute all or any portion of the Net
Device Sales Bonus Pool as Bonus Amount awards at its complete discretion. The
Bonus Amount may be awarded on an annual or one-time bonus basis by the Award
Committee. Any Bonus Amount awarded from the Net Device Sales Bonus Pool shall
be awarded subject to the terms of the Plan.

d. Code: The Internal Revenue Code of 1986, as amended or as it may be amended
from time to time, and any regulations or other guidance promulgated thereunder.

e. Company: Barnes & Noble.com.

 

2



--------------------------------------------------------------------------------

f. Eligible Employee: An individual who (i) is classified by the Company as an
employee of the Barnes & Noble.com Digital Products Group, or the Award
Committee determines has made a significant contribution to the success of the
Barnes & Noble.com Digital Products Group device development efforts; (ii) is in
good standing, meaning rated at least “Achieved Expectations” by their
supervisor and not under a final warning or performance improvement plan as of
the date of the payment of any Bonus Amount; (iii) the Company has selected in
its sole discretion to be eligible for participation in the Plan as evidenced by
the offer of a Participation Agreement; and (iv) who executes a Participation
Agreement for the applicable Bonus Period as provided herein. The Award
Committee shall have complete and sole discretion to determine participation in
the Plan for a Bonus Period.

g. Net Device Sales Revenue: The net sales revenue of Barnes & Noble, Inc. with
respect to a Bonus Period for any e-book reading device developed specifically
by the Barnes & Noble.com Digital Products Group for the Company. Net Device
Sales Revenue shall not include sales revenue for any e-book reading devices
sold by Barnes & Noble, Inc., or any of its subsidiaries or affiliates,
including the Company, which were not developed specifically by the Barnes &
Noble.com Digital Products Group. Net Device Sales Revenue shall not include any
revenue associated with sales (i) that result in returns; (ii) for which the
Company does not receive payment in full (i.e., bad debt); or (iii) that cause
the Company to incur replacement costs. New Device Sales Revenue may include and
exclude such items as the Company may determine in its sole discretion from time
to time, and may be calculated in such manner as the Company may determine in
its sole discretion, such as, by way of example only, a calculation of net sales
revenue reflecting discounts offered, cost of sales, etc.

h. Plan: This document titled Barnes & Noble.com Digital Products Device
Development Incentive Bonus Plan, together with any and all amendments or
supplements thereto.

2. Payment of Bonus Amounts. The Company, by and through its Award Committee,
will determine which employees of the Company or Barnes & Noble, Inc. will
receive an offer of a Participation Agreement and the Bonus Amount for each
Eligible Employee, subject to all terms and conditions of the Plan. Bonus Amount
awards may differ in amount between the Eligible Employees, as determined by the
Award Committee in its sole discretion, and otherwise subject to the terms and
conditions of the Plan. Further, the total amount of the Net Device Sales Bonus
Pool for any Bonus Period need not be awarded by the Award Committee as Bonus
Amount awards under the Plan. Participation Agreements shall be approved and
extended by the Award Committee based upon the selections made by the Award
Committee for participation in the Plan for a Bonus Period.

Payment of the Bonus Amount to an Eligible Employee, if any, shall be made in
two equal annual installments subject to all terms and conditions herein. Bonus
Amounts shall be determined after the close of the Company’s Fiscal Year.
Following the determination of the Bonus Amounts by the Award Committee,
provided the Eligible Employee is eligible for payment under the Plan, the
Company shall make the first installment payment equal to Fifty Percent (50%) of
the Bonus Amount, no later than three (3) months following the close of the
Fiscal Year. Provided that the Eligible Employee remains employed with the
Company and eligible under the terms of the Plan through the payment date of the
second installment, the Company shall make the second installment

 

3



--------------------------------------------------------------------------------

payment equal to the remaining Fifty Percent (50%) of the Bonus Amount, on the
first anniversary of the date of the payment of the first installment of the
Bonus Amount. Eligible Employees have no vested right in the Bonus Amount or any
portion or installment thereof until the date of the payment of the Bonus Amount
or any portion or installment thereof under the Plan according to the terms
herein. Payment of one-time bonuses will be made in one payment subject to all
terms and conditions herein.

If an Eligible Employee’s employment with the Company ends, whether through
resignation or termination for any reason (whether voluntarily or involuntarily)
prior to the date of the payment of either installment of the Bonus Amount, the
Eligible Employee shall not be entitled to and shall forfeit all right, title
and interest in and to any Bonus Amount that has not been paid as of the date of
such separation from employment with the Company.

3. Offset For Obligations To The Company. If, at such time as an Eligible
Employee becomes entitled to a Bonus Amount payment hereunder, the Eligible
Employee has any debt, obligation or other liability representing an amount
owing to the Company or its parents, subsidiaries or affiliates, the Company may
offset the amount owed it by the Eligible Employee against the amount of the
Bonus Amount otherwise distributable hereunder.

4. Termination of Right to Bonus Amount for Breach of Contractual Obligations.
Notwithstanding anything to the contrary set forth herein, if an Eligible
Employee breaches any of the provisions of any employment agreement entered into
by and between the Eligible Employee and the Company from time to time,
including any agreement containing the terms and provisions of any
non-disclosure, non-compete, confidentiality, non-solicit or inventions
agreement entered into by and between the Eligible Employee and the Company
(whether such breach occurs during or after Eligible Employee’s employment with
the Company), or the terms of this Plan or any other agreement with the Company,
then the Eligible Employee’s right to a Bonus Amount otherwise payable under
this Plan, to the extent not previously paid, shall immediately terminate and be
forfeited.

5. No Trust Created. Nothing contained in this Plan, and no action taken
pursuant to its provisions by any party hereto shall create, or be construed to
create, a trust of any kind, or a fiduciary relationship between the Company and
the Eligible Employee or any other person.

6. Bonus Amounts Payable Only from General Corporate Assets; Unsecured General
Creditor Status of Employee. The payment of Bonus Amounts to Eligible Employees
shall be made from assets which shall continue, for all purposes, to be a part
of the general, unrestricted assets of the Company; no person shall have any
interest in any such assets by virtue of the provisions of this Plan. The
Company’s obligation hereunder shall be an unfunded and unsecured promise to pay
money in the future, subject to the terms and conditions of the Plan. To the
extent that any person acquires a right to receive payments from the Company
under the provisions hereof, such right shall be no greater than the right of
any unsecured general creditor of the Company; no such person shall have nor
acquire any legal or equitable right, interest or claim in or to any property or
assets of the Company. Any accounts maintained to reflect an Eligible Employee’s
benefit under this Plan shall be hypothetical in nature and shall be maintained
for bookkeeping purposes only.

 

4



--------------------------------------------------------------------------------

7. No Contract of Employment. Neither this Plan nor any action taken hereunder
shall be construed as a contract of employment for any term of years, as giving
the Eligible Employee any right to be retained in the employ of the Company, or
to affect the right of the Company to change the Eligible Employee’s present or
future rate of compensation or work assignment or to terminate the employment of
the Eligible Employee with or without cause.

8. Bonus Amounts Not Transferable. Neither the Eligible Employee nor any other
person shall have any power or right to transfer, assign, anticipate,
hypothecate or otherwise encumber any part or all of the Bonus Amounts payable
hereunder. No such funds shall be subject to seizure by any creditor of any such
Eligible Employee or other person, by a proceeding at law or in equity, nor
shall such amounts be transferable by operation of law in the event of
bankruptcy, insolvency or death of the Employee, or any other person. Any such
attempted assignment or transfer shall be void.

9. Withholding. The Company shall withhold any federal, state or local income
taxes as it deems to be required or appropriate.

10. Amendment. This Plan may be amended, altered, modified, or terminated at any
time by a written instrument signed by the Company, its respective successors or
assigns.

11. Not a Security. Nothing contained herein shall be construed to create a
security. This Plan relates to the payment of incentive bonus compensation for
Eligible Employees, and is not intended to be, or to create, a security.

12. Notice. All notices or other communications to Eligible Employees or the
Company hereunder (“Notice”) shall be in writing and shall either be delivered
personally, by electronic mail or by registered or certified mail, return
receipt requested (a) to the Eligible Employee at the address of the Eligible
Employee on the records of the Company or to such other address as to which the
Eligible Employee or the Eligible Employee’s personal representative give Notice
in accordance with this Section and (b) to the Company at the address of the
principal office of the Company, and addressed to the Vice President, Human
Resources, with a copy to the General Counsel of Barnes & Noble, Inc. The Notice
shall be deemed given as of the date of delivery, or if delivery is made by
mail, as of the date shown on the postmark on the receipt for registration or
certification.

13. Severability. In the event any provision of the Plan is held invalid, void
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.

14. Administration. The Company shall administer the Plan and interpret,
construe and apply its provisions in accordance with its terms and shall have
discretionary authority to interpret those terms. The Company shall determine in
its discretion those who are eligible to participate in the Plan as Eligible
Employees and shall have the right to set guidelines for the administration of
the Plan and participation and payment of Bonus Amounts under the Plan,
including without limitation, the approval of the Net Device Sales Bonus Pool
amounts, the calculation of Net Device Sales Revenue and all Bonus Amounts. The
Company may further establish, adopt or revise such other rules and regulations
as it may deem necessary or advisable for the administration of the Plan. All
decisions of the Company (or its designee to the extent applicable) shall be
final and binding on Eligible Employees and all other employees of the Company.

 

5



--------------------------------------------------------------------------------

15. Governing Law. This Plan, and the rights of the Company and the Employee
hereunder, shall be governed by and construed in accordance with the laws of the
State of New York. This Plan is intended to comply with the requirements of
Section 409A of the Code. This Plan shall be interpreted in a manner that is
consistent with Code Section 409A.

16. Prior Agreements. This Plan supersedes and replaces all other plans,
arrangements and agreements relating to the subject matter hereof, and any such
prior plans, arrangements and agreements are hereby canceled and of no further
force and effect.

 

6